Title: To James Madison from Israel Whelen, 29 May 1801 (Abstract)
From: Whelen, Israel
To: Madison, James


29 May 1801, Philadelphia. Reports progress being made on cargo to be loaded aboard George Washington. Asks JM to remind secretary of navy that instructions are needed regarding “the Navy timber” in cargo.
 

   
   RC (DNA: RG 59, ML); letterbook copy (DNA: RG 45, Purveyor’s Office, Philadelphia). RC 1 p.; docketed by Wagner, with the notation: “Recd. 2 June and shewed it to Genl. Smith.”


